MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                        Jan 14 2019, 8:56 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald J. Moore                                          Curtis T. Hill, Jr.
The Moore Law Firm, LLC                                  Attorney General of Indiana
Richmond, Indiana
                                                         Benjamin J. Shoptaw
                                                         Angela Sanchez
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Darr,                                              January 14, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1516
        v.                                               Appeal from the Wayne Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Kolger,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         89C01-1610-F4-56



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1516 | January 14, 2019                 Page 1 of 4
                                       Statement of the Case
[1]   David Darr (“Darr”) appeals his conviction by jury of Level 4 felony burglary 1

      as well as his adjudication as an habitual offender. He argues that the evidence

      is insufficient to support his conviction because the State failed to prove his

      identity beyond a reasonable doubt. Concluding that the evidence is sufficient

      to support Darr’s conviction, we affirm.


[2]   We affirm.


                                                     Issues
                 Whether there is sufficient evidence to support Darr’s conviction.

                                                     Facts
[3]   The facts most favorable to the verdict reveal that in October 2016, Roger

      Whitsit (“Whitsit”) heard a person kicking in the door to his neighbor John

      Brown’s (“Brown”) apartment. Whitsit called Brown on his cell phone to let

      him know that someone was breaking into his apartment. Whitsit then dialed

      911 to report that he had seen two men leaving Brown’s apartment. Whitsit

      told the 911 operator that one of the men was wearing black shoes, black socks,

      camouflage shorts, and a gray sweatshirt with a black hoody under it.


[4]   After receiving Whitsit’s telephone call, Brown immediately drove to his

      apartment and saw Darr leaving the complex. Darr was carrying one of



      1
          IND. CODE § 35-43-2-1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1516 | January 14, 2019   Page 2 of 4
      Brown’s pillowcases, which contained items from Brown’s apartment. As Darr

      ran across the street, a surveillance camera from a nearby house captured his

      image. Darr dropped Brown’s belongings and hid under the deck of another

      house.


[5]   Richmond Police Department officers arrived at the scene and found Darr

      under the deck. Darr was wearing black shoes, black socks, camouflage shorts,

      and a gray sweatshirt with a black hoody under it. The officers returned Darr

      to Brown’s apartment complex, where Whitsit identified him as the man whom

      he had seen leaving Brown’s apartment. In addition, Brown identified him as

      the man he had seen fleeing with a pillowcase containing Brown’s personal

      items.


[6]   The State charged Darr with Level 4 felony burglary and alleged that he was an

      habitual offender. At trial, the State’s exhibits included the surveillance video

      that showed images of Darr fleeing the scene and the pillowcase that Darr had

      dropped. Whitsit and Brown both identified Darr in court.


[7]   The jury convicted Darr of burglary, and Darr admitted to being an habitual

      offender. Darr now appeals his burglary conviction.


                                                  Decision
[8]   Darr argues that there is insufficient evidence to support his conviction because

      the State failed to prove his identity beyond a reasonable doubt. Our standard

      of review for sufficiency of the evidence claims is well settled. We consider

      only the probative evidence and reasonable inferences supporting the verdict.
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1516 | January 14, 2019   Page 3 of 4
       Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the

       evidence or judge witness credibility. Id. We will affirm the conviction unless

       no reasonable fact finder could find the elements of the crime proven beyond a

       reasonable doubt. Id. The evidence is sufficient if an inference may be

       reasonably drawn from it to support the verdict. Id. at 147.


[9]    Here our review of the evidence reveals that Whitsit saw Darr leaving Brown’s

       apartment, and Brown saw Darr fleeing with Brown’s pillowcase and personal

       items. A surveillance video showed Darr dropping the pillowcase as he fled.

       Police found Darr under the deck of a nearby house and returned him to the

       scene, where Whitsit and Brown both identified him. Whitsit and Brown also

       identified Darr at trial. This evidence is sufficient to establish Brown’s identity

       beyond a reasonable doubt and to support his burglary conviction.


[10]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1516 | January 14, 2019   Page 4 of 4